        Case 7:20-cr-00035-KMK Document 15 Filed 10/14/20 Page 1 of 2
                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                 ..                                   United States District Courthouse
                                                      300 Quarropas Street
                                                      White Plains, New York 10601


                                                      October 14, 2020


The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:       United States v. William Grogg, 20 Cr. 35

Dear Judge Karas:

        As discussed at the last appearance before Your Honor on October 6, 2020, the
Government respectfully submits this joint proposal to modify the above-referenced defendant's
bail conditions by adding the following conditions:

             •   The defendant shall be prohibited from dissipating personal or business assets
                 during the pendency of this matter.
             •   The defendant shall be prohibited from applying for any new line of credit, whether
                 personal or business-related, during the pendency of this matter.
             •   At a time to be determined, the defendant shall resign as administrator of MCA
                 Payserve Inc. 401(k) Profit Sharing Plan and Trust (the "Plan") and facilitate the
                 appointment of a new independent fiduciary for the Plan, who will be selected after
                 a bidding process by the U.S. Department of Labor. Mr. Gold and I are working
                 through the details of the defendant's resignation and the appointment of a new
                 independent fiduciary.

        All other bail conditions are to remain the same. Accordingly, the parties respectfully
request that the Court grant the proposed modification of the defendant's release conditions.
        Case 7:20-cr-00035-KMK Document 15 Filed 10/14/20 Page 2 of 2

 The Honorable Kenneth M. Karas                                               Page 2




                                           Respectfully submitted,
 The proposed bail modifications
 are approved .
                                           AUDREY STRAUSS
 So Ordered.                               Acting United States Attorney

~~10/14/20
                                       By:~>t
                                           Benjamin A. Gianforti
                                           Assistant United States Attorney
                                           (914) 993-1919

cc:    Ben Gold, Esq. (by Email)
       Vincent Adams, Pretrial Services Officer (by Email)
